Exhibit 10.1

 

First Amendment
to
Amended and Restated Services Agreement

 

This First Amendment to Amended and Restated Services Agreement (this
“Amendment”) is made as of July 24, 2006, by and among Global Petroleum Corp., a
Massachusetts corporation (the “Company”) and Global Companies LLC, a Delaware
limited liability company (“Global LLC”), Global Montello Group LLC, a Delaware
limited liability company (“Group LLC”) and Chelsea Sandwich LLC, a Delaware
limited liability company (“Chelsea LLC”) (Global LLC, Group LLC and Chelsea LLC
are sometimes hereinafter referred to individually as an “LLC”, and collectively
as the “LLCs”).  The Company and the LLCs are sometimes hereinafter referred to
each as a “Party” and collectively as the “Parties”.

 

WHEREAS, the Company and the LLCs entered into that certain Amended and Restated
Services Agreement (the “Original Agreement”) as of October 4, 2005, relating to
shared services among the Company and the LLCs.  Capitalized terms used and not
otherwise defined in this Amendment shall have the meanings respectively
ascribed to them in the Original Agreement.

 

WHEREAS, the Company and the LLCs wish to amend the Original Agreement to
provide for an annual review of the Monthly Services Fee (subject to an
accelerated review in the event of the occurrence of a material change.)

 

NOW, THEREFORE, in consideration of the premises and mutual covenants of the
parties hereto, it is agreed as follows:

 

1.                                       Compensation.  The second paragraph of
Article 3 (Compensation) is hereby deleted and the following is inserted in lieu
thereof:

 

“The Company and the LLCs shall keep timekeeper reports on a monthly basis for
time expended on non-Company Services or non-LLC Services, respectively, so as
to accurately monitor such Company Services provided for the benefit of the LLCs
and LLC Services provided for the benefit of the Company.  Invoices submitted by
the Company to the LLCs, and by the LLCs to the Company, shall be based upon
such records.  As an alternative to said timekeeping requirements, the President
or Treasurer of the Company and the Chief Executive Officer of each LLC may
agree upon a specified monthly amount to be paid by such LLC to the Company or
by the Company to such LLC (the “Monthly Services Fee”), which Monthly Services
Fee shall be subject to approval by the Conflicts Committee of Global Partners
LP and reviewed and approved annually by the signatories hereto (subject to an
accelerated review in the event of the occurrence of a material change) and
amended in order to more accurately and equitably reflect the actual Services
rendered.  Upon 30 days prior written notice, either Party may elect to cancel
the Monthly Services Fee and utilize actual timekeeping records whereupon
compensation shall be paid in accordance with the prior provisions of this
Paragraph 3.”

 

1

--------------------------------------------------------------------------------


 

2.                                       Ratification of Original Agreement. 
All other terms and conditions of the Original Agreement will remain unchanged
and in full force and effect and the Company and Global hereby ratify and
confirm the same.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

 

GLOBAL PETROLEUM CORP.

 

 

 

 

 

 

 

 

By:

/s/ Richard Slifka

 

 

 

Richard Slifka

 

 

 

Director and Treasurer

 

 

 

 

 

 

 

 

 

 

GLOBAL COMPANIES LLC

 

 

 

 

 

 

 

 

By:

/s/ Eric Slifka

 

 

 

Eric Slifka

 

 

 

President and CEO

 

 

 

 

 

 

 

 

 

 

GLOBAL MONTELLO GROUP CORP.

 

 

 

 

 

 

 

 

By:

/s/ Eric Slifka

 

 

 

Eric Slifka

 

 

 

President and CEO

 

 

 

 

 

 

 

 

 

 

CHELSEA SANDWICH LLC

 

 

 

 

 

 

 

 

By:

/s/ Eric Slifka

 

 

 

Eric Slifka

 

 

 

President and CEO

 

2

--------------------------------------------------------------------------------